Case 18-47363      Doc 24     Filed 01/31/19 Entered 01/31/19 17:41:41           Main Document
                                            Pg 1 of 2



                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
 IN RE:                          ) CASE NO: 18-47363-659
 RALPH A ROBERTSON               ) Chapter 13
                                 ) Re:Objection to Claim 6 filed by
                                 )    HOME POINT FINANCIAL CORP
                                 )    Acct: 3588
                                 )    Amount: $142,251.00
               Debtor            )    Response Due: February 21, 2019
                                 )
                            TRUSTEE'S OBJECTION TO CLAIM 6

 THIS OBJECTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
 YOU OPPOSE THE OBJECTION, YOU SHOULD IMMEDIATELY CONTACT THE
 MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY
 CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE
 MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
 STATE WHY THE OBJECTION SHOULD NOT BE GRANTED. IF YOU DO NOT
 FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
 FURTHER NOTICE TO YOU. IF YOU OPPOSE THE OBJECTION AND HAVE NOT
 REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF
 WHICH WILL BE SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE
 PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
 HEARING AND MAY DECIDE THE OBJECTION AT THE HEARING.

 REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

     COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee in Bankruptcy, and for her
 objection to claim states as follows:
    The claim of HOME POINT FINANCIAL CORP dated January 28, 2019, should be
    denied as filed because the claim fails to list the value of the collateral securing the debt.
    The Trustee cannot determine what portion of the claim, if any, is secured and what
    portion is unsecured. The Court should allow the claim as a general unsecured claim, but
    the creditor may file an amended proof of claim listing the value of its security.
    WHEREFORE Trustee prays the Court will enter its order sustaining this objection.

 Dated: January 31, 2019                             /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
 OBJCLM--SJC                                         Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com
Case 18-47363        Doc 24     Filed 01/31/19 Entered 01/31/19 17:41:41          Main Document
                                              Pg 2 of 2


 18-47363 Trustee's Objection to Claim 6                                           01/31/2019 Page 2

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 January 31, 2019, with the United States Bankruptcy Court, and has been served on the parties in
 interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
 List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on January 31, 2019.

     RALPH A ROBERTSON                                HOME POINT FINANCIAL CORP
     1226 GLENMEADE DR                                11511 LUNA RD
     MARYLAND HEIGHTS, MO 63043                       STE 300
                                                      FARMERS BRANCH, TX 75234

     SOTTILE & BARILE LLC
     394 WARDS CORNER RD
     STE 180
     LOVELAND, OH 45140

                                                      /s/ Diana S. Daugherty
                                                      Diana S. Daugherty, Chapter 13 Trustee
